DETAILED ACTION
Response to Amendment
1.	The amendment filed on 5/20/22 has been centered.
	Claims 16 and 17 have been amended.
	Claims 1-15 have been cancelled.
	Claims 16-20 and newly added claims 21-24 are pending.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vathulya et al. (“Vathulya”) USPAT 6,297,524 in view of Sugisaki et al. (“Sugisaki”) US PG-Pub 2012/0119326/Zhang et al. (“Zhang”) US PG-Pub 2020/0118927.
Vathulya discloses in Fig. 3 a semiconductor structure, comprising:  a substrate, including a top surface; a plurality of first conductive lines disposed on and contacting the top surface of the substrate, wherein one of the plurality of first conductive lines includes a first elongated portion (annotated element FEP shown in Fig. 3 below) and a second elongated portion (annotated element SEP), and another of the plurality of first conductive lines (annotated element ACL) disposed between the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines; a first dielectric layer (elements 27+28+29+30) disposed on and contacting the top surface of the substrate and surrounding the plurality of first conductive lines; a plurality of conductive vias (element 32) extending through the first dielectric layer and respectively contacting the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines; a plurality of second conductive lines (element A/B) disposed over the first dielectric layer and contacting the plurality of conductive vias; wherein one of the plurality of second conductive lines is disposed over and extends along at least the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines and the another of the plurality of first conductive lines which is disposed between the first elongated portion and the second elongated portion of the one at least two of the plurality of first conductive lines;  wherein the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines are electrically connected to the one of the plurality of second conductive lines through the plurality of conductive vias (Fig. 3);  wherein the another of the plurality of firs conductive lines (annotated element ACL) are electrically isolated from the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines and the one of the plurality of second conductive lines.
Vathulya teaches a device structure as recited in the claim. The difference between Vathulya and the present claim is the recited second dielectric layer surrounding a second conductive line. 
Sugisaki discloses in Fig. 16B a semiconductor structure, comprising: a substrate including second dielectric layer (element 36) surrounding a second conductive line (element 14). 
Similarly, Zhang teaches in Fig. 2 a semiconductor structure, comprising: a second dielectric layer (element 12a) surrounding a second conductive line (element 18).
The teachings of Sugisaki and Zhang could be incorporated with Vathulya's device which would result in the claimed invention of a second dielectric layer surrounding a second conductive line. The motivation to combine the teachings of Sugisaki and Zhang would be to protect the lower conductive layer of the device structure and/or facilitate build-up of additional conductive layers. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Sugisaki and Zhang to arrive at the claimed invention.	
Re claim 17, Vathulya discloses wherein a distance between an adjacent pair of the plurality of second conductive lines is substantially greater than a width of one of the plurality of first conductive lines (Fig. 3).
Re claim 18, Vathulya discloses wherein the first elongated portion (annotated element FEP) and the second elongated portion (annotated element SEP) of the one of the plurality of first conductive lines are coupled with each other (Fig. 3).
Re claim 19, Vathulya discloses each of the plurality of second conductive lines has a rectangular shape (Fig. 3).
Re claim 20, Vathulya discloses the plurality of second conductive lines extend in parallel to each other (Fig. 3).
Re claim 21, Vathulya discloses wherein a width of the one of the plurality of second conductive lines is substantially greater than a width of the first elongated portion of the one of the plurality of first conductive lines or a width of the second elongated portion of the one of the plurality of first conductive lines.  
Re claim 22, Vathulya discloses wherein the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines extend in parallel to each other.  
Re claim 23, Vathulya discloses wherein the another of the plurality of first conductive lines is overlaid by the one of plurality of second conductive lines. 
Re claim 24, Vathulya discloses wherein the one of plurality of second conductive lines extends along the first elongated portion of the one of the plurality of first conductive lines or the second elongated portion of the one of the plurality of first conductive lines, and the one of plurality of second conductive lines has a length substantially greater than a distance between the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines.      
      
    PNG
    media_image1.png
    752
    727
    media_image1.png
    Greyscale

5.	Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikulcius (“Bikulcius”) USPAT 6,661,079 in view of Sugisaki/Zhang.
Bikulcius discloses in Fig. 7B a semiconductor structure, comprising:  a substrate, including a top surface; a plurality of first conductive lines disposed on and contacting the top surface of the substrate, wherein one of the plurality of first conductive lines includes a first elongated portion (annotated element FEP shown in Fig. 7B below) and a second elongated portion (annotated element SEP), and another of the plurality of first conductive lines (annotated element ACL) disposed between the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines; a first dielectric layer (elements L) disposed on and contacting the top surface of the substrate and surrounding the plurality of first conductive lines; a plurality of conductive vias (element V) extending through the first dielectric layer and respectively contacting the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines; a plurality of second conductive lines (element 710) disposed over the first dielectric layer and contacting the plurality of conductive vias; wherein one of the plurality of second conductive lines is disposed over and extends along at least the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines and the another of the plurality of first conductive lines which is disposed between the first elongated portion and the second elongated portion of the one at least two of the plurality of first conductive lines;  wherein the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines are electrically connected to the one of the plurality of second conductive lines through the plurality of conductive vias (Fig. 3);  wherein the another of the plurality of firs conductive lines (annotated element ACL) are electrically isolated from the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines and the one of the plurality of second conductive lines.
Bikulcius teaches a device structure as recited in the claim. The difference between Bikulcius and the present claim is the recited second dielectric layer surrounding a second conductive line. 
Sugisaki discloses in Fig. 16B a semiconductor structure, comprising: a substrate including second dielectric layer (element 36) surrounding a second conductive line (element 14). 
Similarly, Zhang teaches in Fig. 2 a semiconductor structure, comprising: a second dielectric layer (element 12a) surrounding a second conductive line (element 18).
The teachings of Sugisaki and Zhang could be incorporated with the device of Bikulcius which would result in the claimed invention of a second dielectric layer surrounding a second conductive line. The motivation to combine the teachings of Sugisaki and Zhang would be to protect the lower conductive layer of the device structure and/or facilitate build-up of additional conductive layers. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Sugisaki and Zhang to arrive at the claimed invention.
Re claim 17, Bikulcius discloses wherein a distance between an adjacent pair of the plurality of second conductive lines is substantially greater than a width of one of the plurality of first conductive lines (Fig. 3).
Re claim 18, Bikulcius discloses wherein the first elongated portion (annotated element FEP) and the second elongated portion (annotated element SEP) of the one of the plurality of first conductive lines are coupled with each other (Fig. 3).
Re claim 19, Bikulcius discloses each of the plurality of second conductive lines has a rectangular shape (Fig. 3).

    PNG
    media_image2.png
    803
    893
    media_image2.png
    Greyscale
	Re claim 20, Bikulcius discloses the plurality of second conductive lines extend in parallel to each other (Fig. 3).
Re claim 21, Bikulcius discloses wherein a width of the one of the plurality of second conductive lines is substantially greater than a width of the first elongated portion of the one of the plurality of first conductive lines or a width of the second elongated portion of the one of the plurality of first conductive lines.  
Re claim 22, Bikulcius discloses wherein the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines extend in parallel to each other.  
Re claim 23, Bikulcius discloses wherein the another of the plurality of first conductive lines is overlaid by the one of plurality of second conductive lines. 
Re claim 24, Bikulcius discloses wherein the one of plurality of second conductive lines extends along the first elongated portion of the one of the plurality of first conductive lines or the second elongated portion of the one of the plurality of first conductive lines, and the one of plurality of second conductive lines has a length substantially greater than a distance between the first elongated portion and the second elongated portion of the one of the plurality of first conductive lines. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893